Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the European Environment Agency for the financial year 2007
 Type: Decision
 Subject Matter: budget; NA;  EU institutions and European civil service
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/180 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the European Environment Agency for the financial year 2007 (2009/673/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Environment Agency for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Environment Agency for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European Environment Information and Observation Network (4), and in particular Article 13 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V, to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A6-0171/2009), 1. Grants the Executive Director of the European Environment Agency discharge in respect of the implementation of the Agencys budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Executive Director of the European Environment Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 4. (2) OJ C 311, 5.12.2008, p. 64. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 120, 11.5.1990, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the European Environment Agency for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Environment Agency for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Environment Agency for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European Environment Information and Observation Network (4), and in particular Article 13 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V, to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A6-0171/2009), A. whereas the Court of Auditors (ECA) stated that it has obtained reasonable assurance that the annual accounts for the financial year 2007 are reliable, and the underlying transactions are legal and regular, B. whereas on 22 April 2008 Parliament granted the Executive Director of the European Environment Agency discharge in respect of the implementation of the Agencys budget for the financial year 2006 (6), and in its resolution accompanying the discharge decision, inter alia, noted from the Agencys annual report that one-third of staff were of a single nationality, as well as the Agencys goal (stated in its annual report) of improving the balance in, and diversity of, staff, 1. Considers the European Environment Agency (the Agency) as a source of important environmental legislation for all EU institutions and policymaking; notes with satisfaction that the EEA has been able to coordinate the European environment information and observation network and to help the institutions of the EU and Member States to improve knowledge of environment data and information; 2. Encourages the Agency to continue its efforts to further develop its communication methods in order to attract more media coverage for its findings and thus feed public debate on important environmental issues, such as climate change, biodiversity and the management of natural resources; 3. Underlines the fact that the impact of environment programmes is often hampered by the lack of assessment of the environmental impacts of other Community legislation and programmes; believes that the Agency could provide support for policymaking by further developing its work in the field of environmental impact assessment; 4. Emphasises the role of the Agency in the evaluation of the implementation of EU environmental legislation both within the EU and within prospective Member States; 5. Welcomes the Agency initiative to offset the climate impacts of flights as regards Agency staff missions and participants in its activities; Recruitment procedures 6. Notes the ECAs audit results, according to which two recruitment procedures did not meet the requirements of transparency and non-discrimination, as candidates not fulfilling the selection criteria were considered for further evaluation and criteria for inviting the best candidates for interview were not documented; 7. Notes the Agencys reply that it included those candidates which came closest to the selection criteria in order to have more candidates in the competition; urges the Agency to stick to its promise to republish a post when similar situations occur in the future; 8. Notes the Agencys promise to better document the selection of short-listed candidates; Procurement procedures 9. Notes that the ECA found two cases, with an approximate total value of EUR 26 000, of the direct award of services which did not comply with the Financial Regulation; 10. Considers unsatisfactory the Agencys reply that these contracts were awarded due to significant benefits that would accrue to the Agency, and that the unique nature of these cases was sufficiently documented; 11. Further notes that the ECA reported a case, with an approximate value of EUR 215 000, of a specific contract for services which was not in line with the terms of the framework contract, which called into question the transparency of the procedure; 12. Notes the Agencys reply that this case concerned IT systems and that the original order was extended when an increase in storage and server capacity became necessary; notes the reply that in future substantial IT purchases will be put to tender; 13. Calls on the Agency to ensure full compliance with procurement rules; Weaknesses in the management of grant agreements with European Topic Centres 14. Notes the ECAs remark that the Agency carried out only limited checks concerning payments made to the European Topic Centres on the basis of grant agreements; 15. Is satisfied with the Agencys reply that it introduced new control procedures in line with the ECAs observations, including verification visits and other detailed checks prior to final payments; notes that the Agency carried out four verification visits in relation to 2007 subsidies; 16. Notes the ECAs finding that the grant agreements between the Agency and the European Topic Centres provide for a flat rate of 20 % of direct expenditure for their indirect expenditure (overheads), whereas the implementing rules of the Financial Regulation limit this rate to 7 %; notes that, according to those rules, this ceiling can only be exceeded following a reasoned decision by the Agency; notes that no such reasoned decision was taken by the Agency; 17. Notes that, according to the ECAs finding, if the 7 % rate had been applied, the amount paid in 2007 would have been EUR 300 000 less; 18. Notes that the Agency acknowledges it had not taken the necessary reasoned decision, but that it had given extended consideration to the overhead rate before adoption of the agreements, and that the overhead rate was explicitly considered in preparing the terms of reference; 19. Notes the Agencys commitment to ensure that such a reasoned decision is taken by its Management Board for future calls concerning European Topic Centres, which are due in 2009/2010; Follow-up to previous discharge exercises 20. Recalls its request, made in the resolution accompanying the discharge decision concerning the financial year 2005 (7), that the Agency, before 1 January 2010 and every five years thereafter, commission an independent external evaluation of its achievements on the basis of its founding regulation and the work programme decided upon by the Management Board; 21. Notes that, according to information provided in its annual report, the Agency is awaiting the results of an independent external evaluation of the impact and effectiveness of its five-year strategy 2004-2008; 22. Invites the Agency to inform the discharge authority of the results of the external evaluation as soon as they are available; 23. Regrets that, according to the data provided in the Agencys annual report, the situation with regard to balance in, and diversity of, staff did not improve significantly in 2007, as one-third of staff are still of a single nationality; 24. Invites the Agency to step up its efforts to improve the balance in, and diversity of, staff; 25. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (8). (1) OJ C 278, 31.10.2008, p. 4. (2) OJ C 311, 5.12.2008, p. 64. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 120, 11.5.1990, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 88, 31.3.2009, p. 159. (7) OJ L 187, 15.7.2008, p. 107. (8) See page 206 of this Official Journal.